DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 20170147121).
Regarding claim 1, Yang discloses (Figs. 1-10; in particular Fig. 8) an array substrate, comprising: a substrate (1); a buffer layer (221) disposed on the substrate; an active layer (222) disposed on the buffer layer; a first insulating layer (223); a gate electrode (224) disposed on the first insulating layer; a second insulating layer (225); a touch signal line (110), a source electrode (226), and a drain electrode (227) all provided in the same layer and disposed on the second insulating layer, wherein the source electrode is connected to the active layer and the drain electrode is connected to the active layer; a first electrode (211) disposed on the second insulating layer; a planarization layer (215) disposed on the first electrode; and a second electrode (213) disposed on the planarization layer; wherein one of the first electrode and the second electrode is connected to the drain electrode (227), and the other of the first electrode and the second electrode is connected to the touch signal line (110).

Regarding claim 3, Yang discloses (Figs. 1-10; in particular Fig. 8) the first electrode (211) is connected to the drain electrode (227), at least a portion of the drain electrode is disposed on the first electrode; and the touch signal line (110) is connected to the second electrode (213) through a third via provided in the planarization layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Guo et al. (US 20190004660).
Regarding claim 5, Yang does not necessarily disclose the active layer is provided with two lightly doped regions and two heavily doped regions, the two heavily doped regions are respectively provided at two respective side ends of the active layer, and the two lightly doped regions are respectively adjacent to the two respective heavily doped regions; and the source electrode and the drain electrode are respectively connected to the two respective heavily doped regions of the active layer through a first via and a second via both penetrating the second insulating layer.

Regarding claim 15, Yang discloses (Figs. 1-10; in particular Fig. 8) a display panel including an array substrate, comprising: a substrate (1); a buffer layer (221) disposed on the substrate; an active layer (222) disposed on the buffer layer; a first insulating layer (223); a gate electrode (224) disposed on the first insulating layer; a second insulating layer (225); a touch signal line (110), a source electrode (226), and a drain electrode (227) all provided in the same layer and disposed on the second insulating layer, wherein the source electrode is connected to the active layer and the drain electrode is connected to the active layer; a first electrode (211) disposed on the second insulating layer; a planarization layer (215) disposed on the first electrode; and a second electrode (213) disposed on the planarization layer; wherein one of the first electrode and the second electrode is connected to the drain electrode (227), and the other of the first electrode and the second electrode is connected to the touch signal line (110).
Yang does not necessarily disclose a color filter substrate, a liquid crystal layer, and an array substrate, wherein the color filter substrate and the array substrate are stacked and 
Guo discloses (Figs. 1-10) a color filter substrate, a liquid crystal layer, and an array substrate, wherein the color filter substrate and the array substrate are stacked and integrated as a whole, and the liquid crystal layer is disposed between the color filter substrate and the array substrate (sections 0022, 0085). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Guo to obtain a color liquid crystal display panel. 
Regarding claim 16, Yang discloses (Figs. 1-10; in particular Fig. 8) the first electrode (211) is connected to the drain electrode (227), at least a portion of the first electrode is disposed on the drain electrode; and the touch signal line (110) is connected to the second electrode (213) through a third via provided in the planarization layer.
Regarding claim 17, Yang discloses (Figs. 1-10; in particular Fig. 8) the first electrode (211) is connected to the drain electrode (227), at least a portion of the drain electrode is disposed on the first electrode; and the touch signal line (110) is connected to the second electrode (213) through a third via provided in the planarization layer.
Regarding claim 19, Yang does not necessarily disclose the active layer is provided with two lightly doped regions and two heavily doped regions, the two heavily doped regions are respectively provided at two respective side ends of the active layer, and the two lightly doped regions are respectively adjacent to the two respective heavily doped regions; and the source electrode and the drain electrode are respectively connected to the two respective heavily doped regions of the active layer through a first via and a second via both penetrating the second insulating layer.
Allowable Subject Matter
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the array substrate of claim 4, in particular the limitations of the array substrate further comprises: a third insulating layer provided between the second insulating layer and the planarization layer; and a connecting electrode, wherein the second electrode is connected to the drain electrode through a fifth via provided in the planarization layer and the third insulating layer; and the first electrode is disposed on the third insulating layer, the connecting electrode is connected to the touch signal line and the first electrode through a third via provided in the planarization layer and the third insulating layer and the connecting electrode is connected to the touch signal line and the first electrode through a fourth via provided in the planarization layer. The prior art does not disclose or suggest the display panel of claim 18, in particular the limitations of the array substrate further comprises: a third insulating layer provided between the second insulating layer and the planarization layer; and a connecting electrode, wherein the second electrode is connected to the drain electrode through a fifth via provided in the planarization layer and the third insulating layer; and the first electrode is disposed on the third insulating layer, the connecting electrode is connected to the touch signal line and the first electrode through a third via provided in the planarization layer and the third insulating layer and the connecting electrode is connected to the touch signal line and the first electrode through a fourth via provided in the planarization layer.
Claims 6-14 are considered allowable subject matter.
The prior art does not disclose or suggest the method of claims 6-14, in particular the limitations of a step F of disposing a second metal layer on the second insulating layer, and providing a fourth photomask process to the second metal layer to form a touch signal line on the second insulating layer, and to form a source electrode and a drain electrode on the second insulating layer, wherein the source electrode and the drain electrode are connected to the active layer; a step G of disposing a first electrode layer on the second insulating layer, and providing a fifth photomask process to the first electrode layer to form a first electrode; a step H of disposing a planarization layer on the first electrode and the second insulating layer; and a step I of disposing a second electrode layer on the planarization layer, and providing a seventh photomask process to the second electrode layer to form a second electrode; wherein one of the first electrode and the second electrode is connected to the drain electrode, and the other of the first electrode and the second electrode is connected to the touch signal line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES S CHANG/Primary Examiner, Art Unit 2871